Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in response to the amendments submitted with the AFCP 2.0 request on 01/03/2022 and the subsequent interview.
Claims 1, 4-7, 9-16 and 18 from 09/01/2021 are pending and the Claims from 12/16/2021 and 01/03/2022 were not entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ashgriz Nasser on 8 January 2022.

The application has been amended as follows: 
Claim 1 (currently amended): An anesthetic laryngoscopy system, comprising: 
a) a handle; 
b) a blade having distal and proximal ends, means for attaching the proximal end of the blade to the handle, said blade having a spatula portion curved longitudinally along its length to be inserted into the mouth of a patient; 
having a spray nozzle to dispense a spray of fluid droplets having a set of spray characteristics 
d) a lighting system disposed on the blade and configured to generate a continuous light and a flash, the lighting system further comprising an array of light emitting diode (LED) lights on a top surface of the spatula portion;
e) a first camera for video laryngoscopy attached to the blade;
f) [[e)]] a second flash;  
g) [[f)]] a processor having an image processing software the set of spray characteristics; and 
h) an algorithm configured to compare the set of spray characteristics with a set of predefined spray characteristics and to identify a first spray and a second spray, and configured to alert a user to accept the first spray and reject the second spray.
Claims 2-4 (cancelled).
1 [[4]], set of  images obtained by the second camera
Claim 6 (Currently Amended): The anesthetic laryngoscopy system of claim 1 [[4]], wherein the anesthetic laryngoscopy system configured to connect 
Claim 7 (currently amended): The anesthetic laryngoscopy system of claim 1, wherein the blade comprising of a qroove section that has a front step, a first side lip and a second side lip second 
Claim 8 (canceled).  
Claim 9 (previously presented): The anesthetic laryngoscopy system of claim 1, wherein the fluid dispensing system and the lighting system are disposed on a top surface of the blade.  
Claim 10 (previously presented): The anesthetic laryngoscopy system of claim 1, wherein the processor is imbedded in at least one of a body of the blade, in the handle, and in an external device.  
Claim 11 (currently amended): The anesthetic laryngoscopy system of claim 1, wherein the lighting system comprising of a light source 
Claim 12 (previously presented): The anesthetic laryngoscopy system of claim 1, wherein the spray nozzle is a swirl nozzle.  

Claim 14 (previously presented): The anesthetic laryngoscopy system of claim 1, wherein the spray nozzle is movably attached to the blade to change the direction of the spray.  
Claim 15 (currently amended): The anesthetic laryngoscopy system of claim 1, wherein the is [[are]] configured to analyze the images of [[the]] a spray impact area to determine of an anesthetic fluid, and amount of the anesthetic fluid is according to a predetermined amount 
Claim 16 (original): The anesthetic laryngoscopy system of claim 1, wherein the lighting system comprises of a light source and a set of fiber optics that carry the light from the light source to the distal end of the blade.  
Claim 17 (canceled)  
Claim 18 (original): The anesthetic laryngoscopy system of claim 1, wherein the handle is configured to receive a set of batteries.
Claim 19 (New): The anesthetic laryngoscopy system of claim 1, wherein the first spray is identified as having a substantially symmetric gray scale image, and the second spray is identified as having a substantially unsymmetric gray scale image.
Claim 20 (New): The anesthetic laryngoscopy system of claim 1, wherein the blade comprising of a groove section that has a front step, a first side lip and a second 
Claim 21 (New): The anesthetic laryngoscopy system of claim 1, wherein the blade comprising of a groove section having a proximal groove end and distal groove end, and wherein the proximal groove end has a first step and the distal groove end has a second step, and the groove has a first side lip and a second side lip extending from the proximal groove end to the distal groove end, and wherein the spatula portion is attached to the distal groove end of the groove section, and wherein the spray nozzle is on the first step, the first camera is on the second step, the second camera is on the first side lip and the lighting source is on the second side lip opposing the second camera.
Claim 22 (New): The anesthetic laryngoscopy system of claim 1, wherein the fluid dispensing system comprises of an anesthetic fluid.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or otherwise render obvious “An anesthetic laryngoscopy system, comprising: a) a handle; b) a blade having distal and proximal ends, means for attaching the proximal end of the blade to the handle, said blade having a spatula portion curved longitudinally along its length to be inserted into the mouth of a patient; c) a fluid dispensing system integrated with said blade and having a spray nozzle to 
The closest prior art is US PG PUB 2015/0099934 to Sartore (hereinafter “Sartore”) and US PG PUB 2011/0028790 to Farr et al. (hereinafter “Farr”) and US PG PUB 2015/0092189 to Waters (hereinafter “Waters”) and US PG PUB 2019/0049559 to Hien et al. (hereinafter “Hein”) and US PG PUB 2011/0190689 to Bennett et al. (hereinafter “Bennett”).  Sartore teaches conventional structures of a laryngoscope.  Farr teaches a dual camera system for laryngoscopy.  Waters teaches image processing for spray characteristics.  Hein teaches comparing spray characteristics to predetermined data and alerting a user to accept or reject a spray event.  Bennett teaches an intravaginal treatment device (ITD) for providing therapeutic light and fluid treatments.  The ITD includes nozzles, light sources/LEDs and a cameras for viewing imagery from within a body as well as viewing fluid delivery.  However, it would not have been obvious to combine these features to arrive at the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENJA M FRANKERT whose telephone number is (408)918-7624. The examiner can normally be reached Monday - Friday 11am - 3pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/G.F./Examiner, Art Unit 3795                                                                                                                                                                                                        

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795